In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1703V
                                    Filed: January 14, 2022
                                        UNPUBLISHED


    REGIS GRICE,                                            Special Master Daniel Horner

                        Petitioner,                         Ruling on Entitlement; Concession;
    v.                                                      Table Injury; Influenza (flu); Shoulder
                                                            Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                 Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Ryan Truesdale, Groth Law Firm, S.C., Wauwatosa, WI, for petitioner.
Matthew Murphy, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT 1

      On November 23, 2020, Regis Grice (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq. 2 (the “Vaccine Act”). Petitioner alleges that he suffered a left
shoulder injury related to vaccine administration (“SIRVA”) as a result of his October 16,
2019 influenza (“flu”) vaccination. Petition at 1.

      On January 14, 2022, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, Respondent states that:



1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease

of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
        Medical personnel at the Division of Injury Compensation Programs,
        Department of Health and Human Services (“DICP”), have reviewed the
        petition and medical records filed in the case. It is respondent’s position that
        petitioner has satisfied the criteria set forth in the Vaccine Injury Table
        (“Table”) and the Qualifications and Aids to Interpretation (“QAI”) for SIRVA.
        42 C.F.R. §§ 100.3(a)(XIV)(B), 100.3(c)(10).

        With respect to other statutory and jurisdictional issues, the records show
        that petitioner timely filed his case, that he received the flu vaccine in the
        United States, and that he satisfies the statutory severity requirement by
        documenting residual effects or complications of his injury for more than six
        months after vaccine administration. See 42 U.S.C. §§ 300aa-11(c)(1)(D)(i).

Id. at 4.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                     s/Daniel T. Horner
                                     Daniel T. Horner
                                     Special Master




                                               2